UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: August 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GaveKal Knowledge Leaders Fund Advisor Class (GAVAX) Institutional Class (GAVIX) Annual Report August 31, 2014 GaveKal Knowledge Leaders Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 20 Supplemental Information 21 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the GaveKal Knowledge Leaders Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.gavekalfunds.com Dear Shareholders: As we enter the fund’s fifth year and our investment team continues to research the dynamics of Knowledge Leaders in today’s markets, we remain convinced that investing in Knowledge Leaders can lead to superior risk-adjusted performance. At GaveKal Capital, we believe knowledge is undervalued, and our belief in this market inefficiency is the core of our strategy. If you have been following our strategy closely, you have heard us say over and over that we believe the proper capitalization of intangible assets, such as research and development (R&D), branding or employee training, is the missing link to understanding the true value of a company in a modern, knowledge-based economy. While traditional accounting practices fail to recognize this missing link, new wealth accounting practices are pushing forward a broader understanding of the significance of intangible capital. Last year in this letter we described the United States’ move to include corporate investment in R&D and creative assets into the official economic record of our national output. This inclusion of intangible assets into the calculation of Gross National Product (GDP) boosted the GDP of the United States by 3% or approximately $500 billion dollars1. The widespread adoption of these ideas continues. This year, starting in October 2014, the second largest economic zone in the world, the European Union, will be revising its national accounts to treat expenditures on R&D not as intermediate expenses but as long-term investments. The preliminary estimates project this change in accounting treatment to boost the level of GDP in Europe by 1.9%. Interestingly, this headline figure masks the variety of R&D investment levels among member states. For example, Finland and Sweden are estimated to see GDPs increase by 4%-5% on the high end. On the low end, Latvia, Lithuania, Hungary, Poland and Romania are expected to see their GDPs increase by 0-1%. The largest economies in Europe, Germany, France and the United Kingdom are estimated to have their GDPs increase by 2-4%2. Finally, it should be noted that even though Europe is implementing these changes a year later than the United States, Europe was an early adopter in recognizing the value of literary, artistic and entertainment originals. Europe has included these creative investments in the calculation of GDP since 1995. 1 Gross Domestic Product Advance Release, Second Quarter 2013; Bureau of Economic Analysis, July 31st, 2013 2 ESA 2010 Technical Press Briefing; Eurostat European Commission, January 16th, 2014 1 In some ways, the inclusion of R&D as an investment in the European national accounts may be a bigger milestone in the recognition of intangible capital than the inclusion in the United States’ national accounts. In Europe, the national accounts have a deeper role in building the quantitative economic backbone of the European Union. For example, GDP and more specifically Gross National Income (GNI), are at the heart of the European budget calculation. European fiscal policies are determined by financial ratios such as public deficit and debt as a percentage of GDP. Regional GDPs are used to distribute structural funds with the aim of reducing regional disparities in income, wealth and opportunities. All of these financial statistics and ratios should be significantly affected by the capitalization of R&D. We see these examples as further evidence that R&D investments are one of the structural pillars for modern economies. Looking into the future, we believe we will see further adoption of R&D capitalization in the largest economies in the world. For example, Japan is working to include R&D in its GDP calculation for 2015. The National Bureau of Statistics in China is considering a change in its GDP calculation methodology to include R&D as well. At GaveKal Capital, we recognize some companies choose to spend more on innovation. They respond to competition by allocating resources toward knowledge-intensive activities. Over time, these companies can develop deep reservoirs of intangible capital, such as a strong brand, proprietary knowledge or a unique distribution mechanism. We call these companies Knowledge Leaders, and we have developed a proprietary model that treats intangible investments differently. We believe that intangible spending is an investment in a company’s future, and our proprietary model adjusts a company’s financial history, treating innovation activities across time as investments. The results seek to identify the world’s most innovative companies, creating what we believe is an opportunity for superior risk-adjusted results. These are the companies we consider for the global portfolio in the GaveKal Knowledge Leaders Fund. In the last fiscal year, the portfolio remained heavily overweight the health care sector (29.03% of the portfolio vs. 11.47% for the index). Health care was the largest positive contributor to the portfolio. Our health care allocation contributed 7.76% for the year. Our top performing stocks in the health care sector were Actelion Ltd, Smith & Nephew PLC, Bristol-Myers Squibb Company, St. Jude Medical Inc., Zimmer Holdings Inc., and Medtronic Inc. Out of the ten sectors; our three worst performing stocks by portfolio contribution were Gree, Inc., Nexon Company Ltd, and Dena Company Ltd. 2 The portfolio also was overweight the information technology sector (20.20% of the portfolio vs. 11.85% for the index).The information technology allocation was the second largest positive contributor to the portfolio last year. The information technology allocation contributed 3.26% for the year. Top performing stocks in the sector were Adobe Systems Inc., Seagate Technology PLC, Google Inc., Applied Materials Inc., Activision Blizzard Inc., and Microsoft Corporation. From a country standpoint, the portfolio was overweight the United States, Japan and Switzerland and underweight the other 20 countries in the MSCI World Index. Having recently marked the fourth anniversary of the fund, we are pleased to report that we continued to meet our goal of attractive risk-adjusted returns in the GaveKal Knowledge Leaders Fund. In the institutional share class, the fund returned 13.02% for the year ending 8/31/2014. At GaveKal Capital we continue our research dedicated to uncovering attractive, intangible-rich companies that are overlooked and misunderstood by the rest of the financial community. We remain committed to applying our long-term investment process, organizational capital, and proprietary tools toward achieving attractive risk-adjusted results and wealth preservation for our investors. We thank you for your continued support. Steven Vannelli, CFA Portfolio Manager The views in this letter were as of 08/31/2014 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. The value of the securities held by the Fund will change due to general market and economic conditions and industry perceptions. Investments in non‐U.S. issuers may involve unique risks. Currency fluctuation, adverse political, economic or social developments could undermine the value of the Fund's investments. The securities of mid‐cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes. An investor cannot invest directly in an index. 3 GaveKal Knowledge Leaders Fund FUND PERFORMANCE at August 31, 2014 (Unaudited) This graph compares a hypothetical $500,000 investment in the Fund’s Institutional Class shares, made at its inception, with a similar investment in the MSCI All Country World Index (MSCI ACWI) and the MSCI World Index.Results include the reinvestment of all dividends and capital gains. The MSCI ACWI Index captures large to mid cap representation across Developed Markets countries (including the U.S.) and 21 Emerging Markets countries. The index covers approximately 85% of the global equity opportunity set outside the U.S.This index does not reflect expenses, fees, or sales charge, which would lower performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets.These indices do not reflect expenses, fees or sales charge, which would lower performance.These indices are unmanaged and are not available for investment. Average Annual Total Returns as of August 31, 2014 1 Year 3 Years Since Inception (09/30/10) GaveKal Knowledge Leaders Fund – Advisor Class 12.71% 12.71% 10.18% GaveKal Knowledge Leaders Fund – Institutional Class 13.02% 13.05% 10.52% MSCI ACWI Index 20.99% 14.06% 11.65% MSCI World Index 21.10% 15.48% 12.97% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 998-9890. Gross and net expense ratios for the Advisor Class Shares were 1.53% and 1.50%, respectively, and the Institutional Class Shares were 1.28% and 1.25%, respectively which were stated in the current prospectus as of the date of this report.The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that the total annual fund operating expenses do not exceed 1.50% and 1.25% of average net assets of the Fund’s Advisor Class and Institutional Class shares, respectively.This agreement is in effect until December 31, 2014, and it may be terminated before that date only by the Trust’s Board of Trustees.In the absence of such waivers, the Fund’s returns would have been lower.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, of fees waived or payments made to the Fund for three years from the date of the waiver or payment. Returns reflect the reinvestment of distributions made by the Fund, if any. The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 4 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 Number of Shares Value COMMON STOCKS – 74.3% CONSUMER DISCRETIONARY – 2.3% Nitori Holdings Co., Ltd. $ Viacom, Inc. - Class B Wolters Kluwer N.V. CONSUMER STAPLES – 11.0% Ajinomoto Co., Inc. Asahi Group Holdings Ltd. Kao Corp. PepsiCo, Inc. Reckitt Benckiser Group PLC Seven & I Holdings Co., Ltd. Shiseido Co., Ltd. Walgreen Co. HEALTH CARE – 31.1% Abbott Laboratories Actelion Ltd. Astellas Pharma, Inc. Becton, Dickinson and Co. Bristol-Myers Squibb Co. C.R. Bard, Inc. CareFusion Corp.* Eli Lilly & Co. Henry Schein, Inc.* Johnson & Johnson Lonza Group A.G. Medtronic, Inc. Novartis A.G. Roche Holding A.G. Smith & Nephew PLC St. Jude Medical, Inc. Stryker Corp. Taisho Pharmaceutical Holdings Co., Ltd. Zimmer Holdings, Inc. INDUSTRIALS – 3.6% Cintas Corp. Illinois Tool Works, Inc. 5 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – 25.4% Activision Blizzard, Inc. $ Adobe Systems, Inc.* Applied Materials, Inc. CA, Inc. Corning, Inc. EMC Corp. FUJIFILM Holdings Corp. Google, Inc. - Class A* Google, Inc. - Class C* Gree, Inc. Konami Corp. Microsoft Corp. NetApp, Inc. NVIDIA Corp. Seagate Technology PLC1 TDK Corp. Texas Instruments, Inc. Xerox Corp. TELECOMMUNICATION SERVICES – 0.9% Vivendi S.A. TOTAL COMMON STOCKS (Cost $117,721,786) Principal Amount SHORT-TERM INVESTMENTS – 25.5% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $48,741,259) TOTAL INVESTMENTS – 99.8% (Cost $166,463,045) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 GaveKal Knowledge Leaders Fund SUMMARY OF INVESTMENTS As of August 31, 2014 Security Type/Country Percent of Total Net Assets Common Stocks United States 47.6% Japan 15.0% Switzerland 5.5% United Kingdom 3.0% Ireland 1.4% Netherlands 0.9% France 0.9% Total Common Stocks 74.3% Short-Term Investments 25.5% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 GaveKal Knowledge Leaders Fund STATEMENT OF ASSETS AND LIABILITIES As of August 31, 2014 Assets: Investments, at value (cost $166,463,045) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Advisory fees Administration fees Auditing fees Fund accounting fees Transfer agent fees and expenses Custody fees Distribution fees (Note 8) Shareholder servicing fees (Note 7) Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Net Assets $ Maximum Offering Price per Share: Advisor Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share $ See accompanying Notes to Financial Statements. 8 GaveKal Knowledge Leaders Fund STATEMENT OF OPERATIONS For the Year Ended August 31, 2014 Investment Income: Dividends (net of foreign withholding taxes of $86,199) $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Distribution fees (Note 8) Registration fees Custody fees Shareholder reporting fees Legal fees Auditing fees Miscellaneous Chief Compliance Officer fees Shareholder servicing fees (Note 7) Trustees' fees and expenses Insurance fees Total expenses Advisory fees recovered Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 GaveKal Knowledge Leaders Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended August 31, 2014 August 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Advisor Class - ) Institutional Class - ) From net realized gain: Advisor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Advisor Class Institutional Class Reinvestment of distributions: Advisor Class Institutional Class Cost of shares redeemed: Advisor Class1 ) ) Institutional Class2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold: Advisor Class Institutional Class Shares reinvested: Advisor Class Institutional Class Shares redeemed: Advisor Class ) ) Institutional Class ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $3,056 and $4,013, respectively. 2 Net of redemption fee proceeds of $10,977 and $14,053, respectively. See accompanying Notes to Financial Statements. 10 GaveKal Knowledge Leaders Fund FINANCIAL HIGHLIGHTS Advisor Class Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended August 31, For the Year Ended August 31, For the Year Ended August 31, For the Period September 30, 2010* through August 31, Net asset value, beginning of period $ Income from Investment Operations: Net investment income (loss)1 - 2 - 2 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) - - From net realized gain ) ) - - Total distributions ) ) - - Redemption fee proceeds - 2 - 2 - 2 - 2 Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed/recovered % 5 After fees waived and expenses absorbed/recovered % 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed/recovered % )% )% )% 5 After fees waived and expenses absorbed/recovered % % % )% 5 Portfolio turnover rate 66
